THE   A-JlxlxDENEY             GENE-
                         CBBE’TEXAS




HonorableL. R. Thom$~_m
County Auditor *
Taylor County
Abilene,Texas

Ds+r.sir:

                                      op~nicm No. 04p23
                                   Re: Whether voters liv:ng at Lake
                                       Kirby in the city of Abilene
                                       may vote'.Zimacity election

POW requestfor an opinionwherein you state +~batL&e K'irby'is  located
sppra~imatelythree miles from the,city limits01 Abilene,but has been
anhexed tathe city and is com@+d    theretoby a narrow strip of land
and wherein you ask if a pa?$y livingat Lake Kirby is entitledto vote
at:cityelections,-has  been receivedby this office.~

You aYe advisedthat a personwho is otherwisequal%fiedand liveswithin
the corporatelimits of the city of Abilene is entitled to vote at'
8 city election.

Of.course,we do not have before us and are n&..passingupon the
validityof the ordinanceof annexation.

                                            Yours very truly

                                   ATTclRlw G!3NmALOF TEXAS

                                      s/Richard H.'Cocke



                                      By
                                           Richard H. Co&e
                                                 Assistant



APPROVED:
s/,W. F. Moore
ATTORNEY GENE3ALOFTEXW